Citation Nr: 0531204	
Decision Date: 11/18/05    Archive Date: 11/30/05	

DOCKET NO.  03-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for anxiety disorder, 
currently evaluated as 30 percent disabling.   

2.  Entitlement to an increased rating for duodenal ulcer 
with pylorospasm and irritable bowel syndrome, currently 
evaluated as 30 percent disabling.   

3.  Entitlement to a total rating for compensation based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  He received a Combat Infantryman Badge and was a 
prisoner of war of the German Government from December 1944 
to April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The Board remanded the appeal in June 2004.  


FINDINGS OF FACT

1.  The veteran's service-connected anxiety disorder is 
manifest by irritability, exaggerated startle response, 
intrusive thoughts, and some avoidance behavior; flattened 
affect, circumstantial, circumlocutory, or stereotyped 
speech, panic attacks more than once a week, difficulty in 
understanding complex commands, impairment of short- and 
long-term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships are not demonstrated.  

2.  The veteran's service-connected duodenal ulcer with 
pylorospasm and irritable bowel syndrome is manifest by 
diarrhea with bowel movements 3 to 4 times per day for which 
the veteran takes Metamucil; impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year are not demonstrated.  

3.  The veteran has reported occupational experience as an 
agriculture agent for a university, a self-employed cattle 
farmer, and an officer/director of a telephone company, with 
his last full-time employment in June 1980; he has reported a 
college education.  

4.  The veteran's service-connected disabilities are anxiety 
disorder, evaluated as 30 percent disabling, residuals of 
cold weather injury of the left foot, evaluated as 20 percent 
disabling, residuals of cold weather injury to the right 
foot, evaluated as 20 percent disabling, traumatic arthritis 
of the neck, evaluated as 20 percent disabling, duodenal 
ulcer with pylorospasm with irritable bowel syndrome, 
evaluated as 30 percent disabling, and traumatic arthritis of 
the low back, evaluated as 10 percent disabling, for a 
combined service-connected evaluation of 80 percent; his 
service-connected disabilities do not preclude him from 
engaging in any form of substantially gainful employment 
which is consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for anxiety disorder have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, Part 4, Diagnostic Code 9400 (2005).  

2.  The criteria for an evaluation greater than 30 percent 
for duodenal ulcer with pylorospasm with irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Codes 7305, 7319 (2005).  

3.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 4.16 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disabilities at issue.  

Disability evaluations are determined by the applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating, otherwise, the lower 
rating will be assigned.  

Anxiety Disorder

The veteran's service-connected anxiety disorder has been 
evaluated as 30 percent disabling under Diagnostic Code 9400 
of the Rating Schedule.  Diagnostic Code 9400 provides that a 
30 percent evaluation will be assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  Depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation will be 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
Flatted affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The report of a May 2002 VA psychiatric examination reflects 
that the veteran's claims file was available and reviewed by 
the examiner.  The veteran indicated that he believed that 
his condition had worsened in terms of anxiety and 
depression.  He reported that he had never seen a mental 
health professional or ever been prescribed a medication for 
psychiatric problems.  He reported that he had completed a 
Bachelor's degree in Science and Agriculture and then worked 
as a county agricultural agent for a university's extension 
service for 32 years.  He indicated that he had been married 
for almost 53 years.  On mental status examination the 
veteran was alert, oriented, and attentive.  His mood 
appeared to be somewhat dysphoric and his affect was 
constricted.  His speech was of regular rate and rhythm and 
there was no evidence of psychomotor agitation or 
retardation.  His eye contact was good and he was cooperative 
and pleasant.  His thought process was logical and coherent.  
His thought content was devoid of any auditory or visual 
hallucinations and there was no evidence of delusional 
content noted.  The veteran denied any current suicidal or 
homicidal ideation.  His memory was intact for immediate, 
recent and remote events and he was able to concentrate.  He 
had fair insight into his condition.  The diagnoses included 
generalized anxiety disorder and post-traumatic stress 
disorder.  The examiner indicated that the veteran's Global 
Assessment of Functioning (GAF) was 59.  The examiner also 
indicated that the veteran exhibited mild to moderate 
symptoms associated with his post-traumatic stress disorder 
and generalized anxiety disorder.  It was noted that the 
veteran described anxiety and reported that he worried a lot 
about things that could possibly go wrong.  The veteran also 
noted some irritability and that he felt restless.  He 
described an exaggerated startle response and decreased 
interest in activities as well as intrusive thoughts about 
starving as a prisoner of war every time he sat down to a 
meal.  He also described some avoidance behavior in terms of 
talking about World War II and his affect was constricted.  
His social adaptability and interaction with others appeared 
to be mildly to moderately impaired.  

The American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, provide 
that an GAF of 51 to 60 reflects moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  

Private and VA treatment records, as well as the transcript 
of a personal hearing held before the undersigned in December 
2003, have been reviewed.  At page 4 of the transcript, the 
veteran indicated that he did not have any nightmares but was 
irritable.  At pages 4 and 5, he indicated that sometimes he 
would see the enemy, with him and them exchanging shots at 
one another.  At pages 5 and 6, he indicated that he had a 
dread of fire, noting that he had been in two prisoner of war 
barracks that were bombed by allied bombers, and that he 
received no psychiatric treatment or medication for anxiety.  

VA treatment records reflect that in May 2003 the veteran was 
noted to have good grooming.  In May 2004 there were no 
psychiatric concerns and in October 2004 the veteran was 
oriented in three spheres, his memory was intact, and his 
mood and affect were normal.  

There is no competent medical evidence indicating that the 
veteran meets any of the criteria for a 50 percent evaluation 
for his service-connected anxiety disorder under Diagnostic 
Code 9400 of the Rating Schedule.  The record does not 
indicate that he has difficulty in establishing and 
maintaining effective work and social relationships, noting 
that he retired from full-time employment in 1980 after 
approximately 32 years of service (see February 2002 claim 
and May 2002 VA psychiatric examination report), that he 
meets monthly with a group of ex-prisoners of war (see pages 
5 and 6 of December 2003 hearing transcript), that he 
continues a partnership with a neighbor in farming where he 
provides advice and the neighbor supplies the labor, and that 
he continues in the part time capacity as a director of a 
local telephone company.  In the absence of any competent 
medical evidence indicating that the veteran meets any of the 
criteria for a 50 percent evaluation and competent medical 
evidence indicating that he does not have flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired short- and long-term memory, 
impaired judgment, impaired abstract thinking, or 
disturbances of motivation and mood, a preponderance of the 
evidence is against an evaluation greater than the 30 percent 
that has been assigned for his service connected anxiety 
disorder.  

Duodenal Ulcer with Pylorospasm and Irritable Bowel Syndrome

The veteran's service-connected duodenal ulcer with 
pylorospasm and irritable bowel syndrome has been evaluated 
as 30 percent disabling under Diagnostic Code 7319 of the 
Rating Schedule.  Thirty percent is the maximum evaluation 
that may be assigned under Diagnostic Code 7319 of the Rating 
Schedule.  Diagnostic Code 7305 of the Rating Schedule 
provides that a 40 percent evaluation will be assigned for 
duodenal ulcer that is shown to be moderately severe; less 
than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Section 4.114 specifically provides that 
ratings under Diagnostic Codes 7301 through 7329, inclusive, 
7331, 7342, and 7345 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  

The report of a May 2002 VA examination reflects that the 
veteran's claims file was available and reviewed.  The 
veteran reported that he still had stomach pain and problems 
with his stomach causing him to go to the bathroom frequently 
after he ate.  His weight was stable and he was not required 
to wear any pad.  There was no hematemesis or melena.  The 
veteran reported that he took Pepcid, Imodium, and Metamucil.  
On examination his abdomen was soft and tender and his stool 
was hemoccult negative.  The assessment included duodenal 
ulcer and irritable bowel syndrome.  

In evaluating the veteran's service-connected duodenal ulcer 
with pylorospasm and irritable bowel syndrome, the Board has 
considered all of the evidence of record, including private 
and VA treatment records and the transcript of a personal 
hearing held before the undersigned in December 2003.  At 
page 7 of that transcript, the veteran testified that he had 
bowel movements 3 to 4 times per day and did not wear a pad.  
He indicated that he only took Metamucil, and no other 
medication for his ulcer or bowels.  At page 9, he testified 
that approximately twice per year he would have 3 to 4 days 
of abdominal pain.  

An April 2002 record from Dr. Robinson, a private physician, 
reflects that the veteran had a history of irritable bowel 
syndrome, but not much trouble recently.  A January 2002 VA 
treatment record reflects that the veteran's irritable bowel 
syndrome responded well to Imodium and a May 2003 VA 
treatment record reflects that the veteran's irritable bowel 
syndrome was being effectively treated with Metamucil.  A May 
2003 record also notes that the veteran had good nutrition.  
In May 2004 a VA treatment record indicates that the 
veteran's bowel sounds were normal and that he treated his 
irritable bowel syndrome with a high fiber diet and daily 
Metamucil.  

There is no competent medical evidence indicating that the 
veteran experiences impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four or more 
times a year.  Rather, both the competent medical evidence 
and the veteran's testimony reflect that he does not 
experience impairment of health manifested by anemia and 
weight loss or recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
Therefore, a preponderance of the evidence is against an 
evaluation greater than the 30 percent currently assigned for 
the veteran's service-connected duodenal ulcer with 
pylorospasm and irritable bowel syndrome.  

TDIU

Service connection has been established for anxiety disorder, 
evaluated as 30 percent disabling, residuals of cold weather 
injury of the left foot, evaluated as 20 percent disabling; 
residuals of cold weather injury of the right foot, evaluated 
as 20 percent disabling, traumatic arthritis of the neck, 
evaluated as 20 percent disabling, duodenal ulcer with 
pylorospasm with irritable bowel syndrome, evaluated as 
30 percent disabling, and traumatic arthritis of the low 
back, evaluated as 10 percent disabling, for a combined 
service-connected disability evaluation of 80 percent.  

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only once such disability, the 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable as 40 percent or more, and sufficient 
additional disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2005).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  See Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

The Board must now consider whether the veteran's 
service-connected disabilities enumerated above preclude all 
forms of substantially gainful employment, which are 
consistent with his education and occupational experience.  

The veteran has reported that he has a college education and 
has been employed as an agriculture agent with the extension 
service of a university, as a self-employed cattle farmer, 
and currently as an officer/director of a telephone company 
and partner in a farming operation.  He has indicated, at 
pages 9 and 10 of the December 2003 personal hearing 
transcript, that he retired in July 1980 after 33 years of 
service because he had reached age 55 and was eligible to 
retire.  He indicated that he had not tried to find gainful 
employment thereafter and did not intend to.  

The Board has carefully reviewed the complete record, 
including records relating to treatment, both VA and private, 
as well as reports of examinations enumerated above, in 
addition to a May 2002 report of orthopedic examination.  The 
Board has also considered the veteran's testimony during his 
personal hearing.  The report of May 2002 VA orthopedic 
examination reflects that the veteran retains good motion in 
his cervical and lumbar spine.  His feet exhibited thin skin 
and evidence consistent with chronic exposure to cold, but 
had no other pathology.  

There is no competent medical evidence, which indicates that 
any of the veteran's service-connected disabilities, either 
alone or in combination with each other, have caused the 
veteran to be unemployed.  Neither is there any competent 
medical evidence which would indicate that any of his 
service-connected disabilities, alone or in combination, 
cause him to be unable to be employed.  The May 2002 VA 
psychiatric examination indicates that his psychiatric 
symptoms would mildly to moderately affect his employability.  
The veteran's education and work experience indicate that he 
is able to perform in a capacity which does not require 
manual labor and there is no indication that any of his 
service-connected disabilities would prohibit him from 
obtaining and retaining employment for which he is qualified 
both educationally and vocationally.  He currently is a 
partner, providing advice, in an ongoing farming operation 
and an officer/director of a telephone company.

The Board acknowledges that the veteran has offered testimony 
indicating his opinion that his service-connected 
disabilities have resulted in symptoms that make it 
impossible for him to continue to work, but he is not 
qualified, as a lay person, to offer a medical diagnosis or 
medical etiology or an analysis of the effects of his 
service-connected disabilities in and of themselves.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion will not be accorded any probative weight.  

The competent medical evidence indicates that his 
service-connected disabilities do not cause him to be unable 
to obtain and maintain employment for which he is 
educationally and vocationally suited.  Therefore, a 
preponderance of the evidence is against a finding that the 
veteran is unemployable solely as a result of his 
service-connected disabilities.  


Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 
18 Vet. App. 112 (2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case, although an April 2002 VA letter to the veteran 
provided him VCAA notice on the issue of TDIU, he was not 
provided VCAA notice with respect to the other two issues 
prior to the initial AOJ decision.  Therefore, he has the 
right to content complying notice and proper subsequent VA 
process.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication with respect to the increased rating 
issues, the veteran has not been prejudiced thereby.  VCAA 
notice was provided to the veteran via the April 2002 letter 
mentioned above, as well as July, August, and September 2004 
letters and the January 2003 statement of the case and July 
2005 supplemental statement of the case which provided the 
veteran with VCAA implementing regulations.  Further, the 
content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran has been provided with 
every opportunity to submit evidence or argument in support 
of his claims and to respond to VA notices.  For these 
reasons, to decide the appeal would not be prejudicial error 
to the veteran.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), must:  (1)  Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.  

The aforementioned VCAA letters, together with the statement 
of the case and supplemental statement of the case, informed 
the veteran of the information and evidence not of record 
that was necessary to substantiate his claim.  For example, 
these documents informed him that he must submit evidence 
indicating a worsening of his disabilities for which 
increased evaluations was sought.  He was also informed of 
the rating criteria that must be met in order to establish an 
increased evaluation.  He was also informed of what he must 
show in order to establish TDIU.  He was informed to advise 
VA of any evidence or information that he believed would 
support his claims and if he had the information or evidence 
in his possession, he was requested to send it to VA.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this had been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, since 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication with respect to the 
increased rating claims is harmless error.  

With respect to the VA's duty to assist, it appears that all 
VA and private medical records have been obtained.  The 
veteran has been afforded multiple VA examinations and a 
personal hearing.  In a July 2005 statement, the veteran 
indicates that he has no further medical information to 
present.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances, additional efforts 
to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case where such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); see Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case; therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of the claim.  


ORDER

An increased rating for anxiety disorder is denied.  

An increased rating for duodenal ulcer with pylorospasm and 
irritable bowel syndrome is denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


